DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims an apparatus and also method steps of using said apparatus (“said neurofeedback training involves repetition of a plurality of trials, each trial including a resting period, a self-regulation period following the resting period and a presenting period in which feedback information is presented, following the self-regulation period”), which renders the claimed subject matter indefinite.  See MPEP 2173.05(p)(II).
Claim 7 recites the limitation "said apparatus".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 7, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] brain activity training method of executing a neurofeedback training […]comprising:
the step of storing information for specifying, based on signals representing brain activities at a plurality of prescribed regions in a brain of each of a plurality of first and second subjects time-sequentially measured in advance, a functional connectivity as an object of training from at least one functional connectivity selected by a feature selection for determining a state of a prescribed functional connectivity through [an algorithm], from functional connectivities among said plurality of prescribed regions; wherein
said first subject belongs to a first group having a first pattern of time correlation of functional connectivity serving as a target pattern, and said second subject belongs to a group having a second pattern of time correlation of functional connectivity different from said target pattern;
[…]
said neurofeedback training involves repetition of a plurality of trials, each trial including a resting period, a self-regulation period following the resting period and a presenting period in which feedback information is presented, following the self-regulation period;


[…] calculating for said trainee, from signals detected from said trainee in said resting period by said brain activity detecting device, a baseline level of degree of activity of each of said prescribed regions corresponding to the functional connectivity as the object of training;
[…] calculating for said trainee, from the signals detected in said self-regulation period […] from the baseline level, time correlation of degrees of activity of said prescribed regions corresponding to the functional connectivity as the object of training;
[…] calculating, based on the calculated time correlation, a reward value in accordance with a degree of approximation to said target pattern; and 
[…] presenting […] feedback information indicating magnitude of the reward value to the trainee.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, 
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a brain activity detecting device having a presentation device controlled by a computer having a processor and a storage device and/or employing machine learning, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 and paragraph 7 in Applicant’s specification.

Claims 6 and 17-20 are rejected under 35 USC 101 because the BRI of these claims includes a carrier wave. See MPEP 2106.03.

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20170042474 A1 by Widge et al (“Widge”), in view of Applicant’s admitted prior art.
In regard to Claims 1 and 6-7, Widge teaches
[a] brain activity training apparatus for executing a neurofeedback training, comprising:
a storage device storing information for specifying, based on signals representing brain activities at a plurality of prescribed regions in a brain of each of a plurality of first and second subjects time-sequentially measured in advance, a functional connectivity as an object of training from at least one functional connectivity […], from functional connectivities among said plurality of prescribed regions; wherein
said first subject belongs to a first group having a first pattern of time correlation of functional connectivity serving as a target pattern, and said second subject belongs to a group having a second pattern of time correlation of functional connectivity different from said target pattern;
(see, e.g., p108);
said apparatus further comprising:

a presenting device; and
a processing device; wherein
(see, e.g., F1, s10; note that the limitations of “for time-sequentially…second subjects” are interpreted as functional limitations as, e.g., the claimed “brain activity device” is not claimed as being specifically programmed to perform these functions but, instead, to be capable of being programmed to perform these functions);
said neurofeedback training involves repetition of a plurality of trials […];
(see, e.g., p75 in regard to providing various tasks with patient-intention control (“neurofeedback”));
iv) feedback information […] is presented by said presenting device to the trainee
(see, e.g., F11A).

Furthermore, while in its primary embodiment Widge teaches providing training tasks combined with neurofeedback (see, e.g., p92-94), it may fail to teach the remaining claimed limitations, however, in an example embodiment provided by Widge (see, e.g., p128), the prior art teaches
said neurofeedback training involves repetition of a plurality of trials, each trial including a resting period, a self-regulation period following the resting period and a presenting period in which feedback information is presented, following the self-regulation period;
(see, e.g., p133, in regard to trials and time-outs);
said processing device is configured such that
i) from signals detected from said trainee in said resting period by said brain activity detecting device, a baseline level of degree of activity of each of said prescribed regions corresponding to the functional connectivity as the object of training is calculated,
(see, e.g., p133, in regard to baseline firing);
ii) for said trainee, from the signals detected in said self-regulation period by said brain activity detecting device and from the baseline level, time correlation of degrees of activity of said prescribed regions corresponding to the functional connectivity as the object of training is calculated,
(see, e.g., p133, “[t]argets were based on the standard deviation of the baseline firing rate”);


iv) feedback information indicating magnitude of the reward value is presented by […] to the trainee.
(see, e.g., p133, “[s]uccessful target acquisition…MFB stimulation.”)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the training example taught by Widge in regard to the animal model as part of the training tasks otherwise taught by Widge, and also to have provided additional a visual reward/feedback in addition to the MFB stimulation otherwise taught by Widge, so as to further improve the feedback to the subject.

Furthermore, to the extent to which the otherwise cited prior art may fail to teach the claimed use of machine learning, however, Applicant’s specification identifies this feature as being admitted prior art (see, e.g., p7);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to employed machine learning for feature selection as part of the apparatus otherwise taught by Widge, in order to better identify various pathologies.

In regard to Claims 2, 8, and 17, Widge teaches these limitations.  See, e.g., p133.
In regard to Claims 3, 9, 11, and 18, Widge teaches these limitations.  See, e.g., p87 and F7 in regard to Brain Regions.  What is more, if Widge fails to teach these limitations there is no functional relationship claimed, in terms of the claimed computer program does not necessarily require that the database contain this claimed data in order for the computer program to execute.  Therefore, this data it is merely non-functional descriptive matter and does not thereby distinguish over the cited prior art.  See MPEP 2111.05(III).
In regard to Claim 4, 10, 12-13, and 19, while Widge teaches a database including data concerning the DLPFC (see, e.g., p87), it may fail to teach the database also including the other claimed data.  However, given there is no functional relationship claimed in terms of the claimed computer program necessarily require that the database contain this claimed data in order for the computer program to execute.  Therefore, this data it is merely non-functional descriptive matter and does not thereby distinguish over the cited prior art.  See MPEP 2111.05(III).
In regard to Claims 5, 14-16, and 20, Widge teaches these limitations.  See, e.g., p87.  What is more, if Widge fails to teach these limitations there is no functional relationship claimed in terms of the claimed computer program necessarily require that the database contain this claimed data in order for the computer program to execute.  Therefore, this data it is merely non-functional descriptive matter and does not thereby distinguish over the cited prior art.  See MPEP 2111.05(III).

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715